Order entered February 17, 1969, unanimously affirmed, without costs and without disbursements. Inasmuch as the defendant Aetna Casualty and Surety Co. has stipulated to become a party to the Pennsylvania action and the plaintiff may obtain full relief in such action, we are affirming the dismissal of this action brought subsequently in this State. The circumstances justify the dismissal and a pendency' of this action, with a stay thereof, is not required for the protection of the rights of the plaintiff. Concur- — -Stevens, P. J., Eager, Tilzer, McNally and Bastow, JJ.